PD-0514-15
                              NO.

WILLIAM GRANT DORSETT                    §    IN THE
                                         §
VS.                                      §    COURT OF CRIMINAL AEREALS^rHi 1M
 STATE OF TEXAS                          § AUSTIN, TEXAS              ^Qy^QFCK^' ftPPSALS
                                                                              MAY 0 4 2015
                     MOTION TO EXTEND TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW                        Abe!Ac0fita.Cldrk
TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes WILLIAM GRANT DORSETT, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension oftime to file a pRii£c© |^
for discretionary review, pursuant to Rule 68.2( C) and 10.5(b) ofthe Texas Rules or AI"^EALS
Appellate Procedure, and for good cause shows the following:
      1.    This case is on appeal from the 173rd District Court of Ifesld^gg®^ Cierk
            County, Texas.

      2.    The case in the trial court was styled the State of Texas v. William Grant

            Dorsett, and numbered B-19,825

      3.    The case appealed to the Twelfth Court of Appeals in Tyler, Texas and
            assigned number 12-14-00027-CR.        The Court of Appeals issued an
            opinion on March 31, 2015.                 .

      4.    Appellant was convicted of Theft by Deception and was assessed a
            sentence of three (3) years in the Texas Department of Criminal Justice -

            Institutional Division.

      5.    The petition for discretionary review is presently due by April 30, 2015.
            Appellant is currently representing himselfand needs an additional sixty
             (60) days to prepare his Petition for Discretionary Review.
      6.     Defendant is out on an appeal bond set by the trial court.
      WHEREFORE, PREMISES. CONSIDERED, Appellant prays that this Court
grant this Motion To Extend Time to File the Petition for Discretionary Review, and
for such other and further relief as the Court may deem appropriate.


                                        Respectfully submitted,


                                        William Grant Dorsett
                                        1931 CR 1032
                                        Greenville, Texas 75401
                                        903-714-8778



                                        By:   /aJiKUI
                                                 William Grant Dorsett, Pro Se


                            CERTIFICATE OF SERVICE

      This is to certify that on /IfU^Pj^rH .V. 2015, a true and correct copy
of the above and foregoing document was served on Scott McKee, Henderson County

District Attorney, 109 West Corsicana Street, Suite 103, Athens, Texas 75751, by

certified mail, return receipt requested.




                                                       imam Grant Dorsetvrro Se
STATE OF TEXAS                                  §
                                                §
COUNTY OF SMITH                                 §

                                          AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared

James W. Huggler, Jr., who after being duly sworn stated:

       "I am the attorney for the appellant in the above numbered and entitled

       cause. I have read the foregoing Motion To Extend Time to File Petition

       for Discretionary Review and swear that all of the allegations of fact

       contained therein are true and correct."




                                                    William Grant Dorsett, Pro Se


       SUBSCRIBED AND SWORN TO BEFORE ME on this the                                 day of

                                2015, to certify which witness my hand and seal of office.



                                                               b
                                                    Notary Public, State of
  ^-..,.w,   AMIE JANE GONZALEZ                     My Commission expire
 nWTl No,a'V PuWic. State ofTexas
 *-*xf\.ht   My Commission Expifes
                 July 19.2016